IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAMAR WRIGHT-CLAYTON,                   §
                                        §   No. 275, 2019
       Defendant Below–                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below–Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID No. 1509013826
       Plaintiff Below–                 §
       Appellee.                        §

                          Submitted: September 14, 2019
                          Decided:   September 18, 2019

                                 ORDER

      It appears to the Court that, on August 27, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, to the appellant to show cause why his appeal should

not be dismissed for his failure to file his opening brief and appendix. The appellant

received the notice to show cause as evidenced by the undated return receipt that

was filed on September 3, 2019. The appellant has not responded to the notice to

show cause nor has he filed an opening brief. Dismissal of the appeal is therefore

deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.


                                       BY THE COURT:

                                       Gary F. Traynor
                                       Justice